                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DANIEL MALLOY,                                  )
                                                )
                  Plaintiff                     )
                                                )
         v.                                     )
                                                      Case No. 1:20-cv-05686
                                                )
WALGREEN COMPANY, NEWPORT                       )
GROUP, INC., AND WALGREEN CO.                          REMOVED FROM THE LAW
                                                )      DIVISION, CIRCUIT COURT OF
1988 EXECUTIVE DEFERRED                         )
COMPENSATION/ CAPITAL                                  COOK COUNTY, ILLINOIS, CASE
                                                )      NO. 2020-L-008564
ACCUMULATION PLAN                               )
                                                )
                  Defendants.
                                                )

                                   NOTICE OF REMOVAL

         Defendants Walgreen Company (“Walgreens”) and Walgreen Co. 1988 Executive

Deferred Compensation/Capital Accumulation Plan (“Plan”) (collectively “Walgreens

Defendants”), by and through their attorneys, Seyfarth Shaw LLP, pursuant to 28 U.S.C. §§

1331, 1367, 1441 and 1446 and 29 U.S.C. § 1132(e)(1), file this Notice of Removal with respect

to the above-captioned case, which was filed and currently is pending in the Circuit Court of

Cook County, Illinois, Case No. 2020-L-008564. In support of their Notice of Removal, the

Walgreens Defendants state as follows:

         1.    On August 14, 2020, Plaintiff Daniel Malloy commenced a civil action against

Walgreens in the Circuit Court of Cook County, Illinois, entitled, entitled Malloy v. Walgreen

Co., Case No. 2020-L-008564.

         2.    Walgreens was served with the initial Complaint on August 25, 2020. On

September 16, 2020, the Circuit Court of Cook County granted Plaintiff’s motion to file an

Amended Complaint. A copy of all “summons, pleadings and orders” received by Walgreens in




65857538v.3
the state court action is attached as Exhibit A. See 28 U.S.C. § 1446(a). Because Walgreens has

filed this Notice of Removal within thirty days of service of the initial Complaint, this Notice of

Removal is timely. See 28 U.S.C. § 1446(b).

         3.   In his initial Complaint, Plaintiff purported to bring five statutory and common law

claims under Illinois law (breach of fiduciary duty, fraud and deceit, conversion, Illinois Wage

Payment and Collection Act, and breach of contract) relating to his participation in the Plan. A

copy of the Plan is attached as Exhibit B.

         4.   In the Amended Complaint, Plaintiff added as defendants the Newport Group, Inc.

and the Plan. Additionally, he added a sixth claim for benefits under the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq. As of this filing on September

24, 2020, the Plan and Newport have not yet been served. The Plan joins in this removal and

Newport consents to the removal of this action.

         5.   The Plan is a top hat employee pension benefit plan governed by ERISA, because it

restricts participation to certain highly compensated employees (grade 14 and higher, see Ex. B

Article 2) and it provides for a deferral of income for participants to a time beyond the

participants’ separation from the Company. Ex. B Articles 3 & 4; 29 U.S.C. § 1002(2)(A)(ii)

(defining “employee pension benefit plan” to include “any plan, fund, or program” that “results

in a deferral of income by employees for periods extending to the termination of covered

employment or beyond”); Exhibit C (July 18, 1988 letter to the United States Department of

Labor complying with ERISA’s reporting and disclosure requirements for ERISA governed

plans); Garratt v. Knowles, 245 F.3d 941, 946 n.8 (7th Cir. 2001) (affirming denial of motion to

remand and holding that “[a] top hat plan is an unfunded plan the employer maintains ‘primarily

for the purpose of providing deferred compensation to a select group of management or highly




                                                -2-
65857538v.3
compensated employees,’ [which] is subject to ERISA's enforcement provisions even though it is

exempted from ERISA's vesting, participation, funding, and fiduciary rules”) (citations omitted);

Wilson v. Safelite Grp., Inc., 930 F.3d 429, 438 (6th Cir. 2019) (holding that deferred

compensation plan was “an ERISA employee pension benefit plan pursuant to § 1002(2)(A)(ii)”

because it permitted employees to defer compensation beyond termination).

                This Case Is Removable Based on Federal Question Jurisdiction

         6.    A claim seeking benefits under an ERISA plan that is filed in state court is

removable to federal court under 28 U.S.C. § 1441(a) as an action arising under federal law. See,

e.g., Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 66 (1987) (“Congress has clearly

manifested an intent to make causes of action within the scope of the civil enforcement

provisions of § 502(a) [29 U.S.C. § 1132(a)] removable to federal court;” “All such actions in

Federal or State courts are to be regarded as arising under the laws under the United States.”).

         7.    The Amended Complaint (¶¶ 75-77) seeks relief under ERISA § 502 (29 U.S.C. §

1132) and federal common law. Accordingly, this Court has original jurisdiction over Plaintiff’s

federal claim in Count VI.

         8.    Additionally, while the remaining counts of Plaintiff’s Amended Complaint

(Counts I-V) purport to only bring claims under Illinois state law, these counts are completely

preempted because each of the state law claims seeks Plan benefits (e.g. Am. Compl. ¶¶ 57 (10),

60, 66, 71-72, 74) and determination of each of these claims requires interpretation of the Plan

documents. Studer v. Katherine Shaw Bethea Hosp., 867 F.3d 721, 724 (7th Cir. 2017)

(affirming denial of remand in claim initially brought under the Illinois Wage Payment and

Collection Act because the plaintiff’s claims depended on whether the ERISA plan in question

entitled her to the money she was seeking) (quoting Aetna Health Inc. v. Davila, 542 U.S. 200,

210 (2004)).


                                                 -3-
65857538v.3
         9.    Accordingly, these putative state law claims arise under federal law for the purpose

of removal and preemption is proper as each of these counts concerns benefits allegedly due to

Plaintiff under the Plan (which is governed by ERISA).

         10.   The Court thus has original jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1), and removal is proper under 28 U.S.C. § 1441.

                                         Venue And Notice

         11.   Venue is proper in this District because, pursuant 28 U.S.C. § 93(a)(1), this District

embraces the Circuit Court of Cook County, Illinois, the place where the removed action has

been pending. 28 U.S.C. § 1441(a).

         12.   Promptly upon the filing of this Notice of Removal, the Walgreens Defendants shall

file a Notice of Filing of Notice of Removal, with a copy of the Notice of Removal, with the

Circuit Court of Cook County and will serve a copy thereof on Plaintiff through his counsel,

pursuant to 28 U.S.C. 1446(d). A copy of this notice is attached hereto at Exhibit D.

                                             Conclusion

         13.   Based on the foregoing, this Court has original jurisdiction over this action pursuant

to 28 U.S.C. § 1331 and 29 U.S.C § 1132(e)(1). Therefore, the Court properly may exercise

jurisdiction over this lawsuit. 28 U.S.C. § 1441(a).

         14.   Should Plaintiff seek to remand this case to state court, the Walgreens Defendants

respectfully ask that they be permitted to brief and argue the issue of this removal prior to any

order remanding this case. In the event the Court decides remand is proper, the Walgreens

Defendants ask that the Court retain jurisdiction and allow them to file a motion asking this

Court to certify any remand order for interlocutory review by the Seventh Circuit Court of

Appeals, pursuant to 28 U.S.C. § 1292(b).

         WHEREFORE, the Walgreens Defendants request that the above-described action


                                                  -4-
65857538v.3
pending against it be removed to this Court. The Walgreens Defendants also request all other

relief, at law or in equity, to which they justly are entitled.

DATED: September 24, 2020                            Respectfully submitted,

                                                     WALGREEN COMPANY

                                                     WALGREEN CO. 1988 EXECUTIVE
                                                     DEFERRED COMPENSATION/CAPITAL
                                                     ACCUMULATION PLAN



                                                     By: /s/ Samuel Schwartz-Fenwick
                                                         Samuel Schwartz-Fenwick
                                                         sschwartz-fenwick@seyfarth.com
                                                         Jules A. Levenson
                                                         jlevenson@seyfarth.com
                                                         SEYFARTH SHAW LLP
                                                         233 South Wacker Drive, Ste. 8000
                                                         Chicago, Illinois 60606
                                                         Telephone: (312) 460-5000
                                                         Facsimile: (312) 460-7000

                                                     Attorneys for Defendants Walgreen Company
                                                     and The Walgreen Co. 1988 Executive
                                                     Deferred Compensation/Capital Accumulation
                                                     Plan




                                                   -5-
65857538v.3
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record, as listed below, via first-class mail, postage prepaid on the 24th day of September 2020.

               Christopher Patrick Ford
               Law Office of Christopher Patrick Ford
               8 S. Michigan Avenue, Suite 3500
               Chicago, IL 60603



                                              /s/Samuel Schwartz-Fenwick
                                              Samuel Schwartz-Fenwick




                                                -6-
65857538v.3
